DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/09/2021 has been entered. Claims 1-2, 4, 9, 11, and 16 were amended, claims 3, 5-8, 14, and 17-20 were canceled, and claims 21-30  were newly added. Claims 1-2, 4, 9-13, 15, 16, and 21-30 remain pending in the application. 
Allowable Subject Matter
Claims 1-2, 4, 9-13, 15-16, and 21-30 allowed.
The following is an examiner’s statement of reasons for allowance: 

    PNG
    media_image1.png
    223
    676
    media_image1.png
    Greyscale
Regarding claims 1 and 16: the claims as amended contain the subject matter of canceled claim 8, which was indicated to be allowable in the Non-Final Office Action dated 09/14/2021, and also contain the subject matter of intervening canceled claim 7. Canceled claim 8 was indicated to have an allowable subject matter for the following reasons: 


    PNG
    media_image2.png
    735
    638
    media_image2.png
    Greyscale



Regarding claims 2, 4, 9-13, and 15: the claims depend directly or indirectly from claim 1; therefore allowed for the same reason. 
Regarding claims 21-22: the claims depend directly or indirectly from claim 16; therefore allowed for the same reasons. 

Regarding claims 23: the new claim contain the subject matter of previous claim 1 and canceled claim 9, which was indicated to be allowable in the Non-Final Office Action dated 09/14/2021, and also contain the subject matter of intervening canceled claim 7. Canceled claim 9 was indicated to have an allowable subject matter for the following reasons:

    PNG
    media_image3.png
    226
    676
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    759
    638
    media_image4.png
    Greyscale

Regarding claims 24-30: the claims depend directly or indirectly from claim 23; therefore allowed for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/WASSIM MAHROUKA/Examiner, Art Unit 2665       

/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665